Citation Nr: 1528257	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-49 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for asthma.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1989 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in February 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue(s) of an asthma disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed August 1993 rating decision denied service connection for asthma.  

2.  An un-appealed August 2002 rating decision denied reopening a claim for service connection for asthma. 

3.  Since the August 2002 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for asthma, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.


CONCLUSION OF LAW

1.  August 1993 and August 2002 rating decisions denying service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for asthma; the claim is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim of service connection for an asthma disability that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In April 1992, the Veteran filed a claim for service connection for an asthma disability.  The claim was denied in an August 1993 rating decision.  The RO denied the claim because there was evidence of an asthma disability that pre-existed service, and there was no evidence that the condition had been aggravated or worsened during service.  The Veteran was provided notice of this adverse decision in September 1993.  In October 1993, the Veteran filed a notice of disagreement to the rating decision and a statement of the case was sent to the Veteran in November 1993.  The Veteran did not file a substantive appeal or submit new evidence within one year of the rating decision.  The August 1993 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claim and the RO denied reopening the claim for asthma in an August 2002 rating decision as the Veteran had not submitted new and material evidence.  The Veteran received notice of this rating decision but did not timely file a Notice of Disagreement.  Accordingly, the August 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Although the RO reopened the claim in the December 2009 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d at 1383.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the August 2002 rating decision includes a February 2015 hearing testimony and buddy statement from the Veteran's sister, discussing what the Veteran's health was prior to military service and after military service.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The hearing testimony and buddy statement are new and material as this evidence was not previously of record, they address the grounds of the prior final denial, and raise a reasonable possibility of substantiating the claim of service connection for an asthma disability.  

Consequently, reopening the Veteran's claim of service connection for an asthma disability is warranted.  38 C.F.R. § 3.156.  


ORDER

The claim of service connection for an asthma disability is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran asserts service connection for an asthma disability.  The Board has reopened the Veteran's claim.  However, additional development is required prior to the Board making a decision on the merits.  

The Veteran received a medical discharge in April 1992.  The Veteran was diagnosed with allergic rhinitis and reactive airway disease.  As a result, he was found unfit for further military duty due to a physical disability.  The medical Board determined that the Veteran's physical disability was neither incurred in, nor aggravated by the Veteran's active military service.  Further, it was noted that the Veteran's pre-service medical history was positive for treatment of allergic rhinitis.  

In March 1991, the Veteran filed a statement of rebuttal to the Discharge of Erroneous or Defective Enlistment.  The Veteran argued that his asthma disability was not quiescent between the ages of 11 and 18.  The Veteran argued that during the ages of 11 to 18 he participated in numerous physical activities including sports and dance without incident, proving that he had grown out of his diagnosis of asthma.  

The Veteran stated that he informed his recruiter of asthma diagnosis.  While he was at MEPS he participated in a series of medical testing and was determined medically fit for the military.  The Veteran contends that he completed boot camp and Marine combat training without incident.  However, upon transfer to Twenty-Palms, California he began experiencing asthma symptoms after a 7.5-year remission.  

In this regard, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. 

The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

The Board finds that the Veteran has not been afforded a medical examination to determine the etiology of his asthma disability, as such the Board is remanding for an opinion.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Further, in cases where the Veteran was presumed sound, but there is evidence of a condition that pre-existed service, there is a different standard that must be applied.  The examiner must determine whether the Veteran had a disability that clearly and unmistakably preexisted service and was not aggravated by service.  

Further, the Board is remanding the claim for medical records.  Although the service treatment records were listed as evidence reviewed by the RO in August 1993 and December 2009, it appears as though the Veteran's service treatment records have not been associated with his electronic claims file.  As such, the Board is remanding for those records to be associated with the claims file.  The Veteran also submitted a statement that he receives treatment at the VAMC in Atlanta, Georgia.  The Board is also requesting that those records be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the service treatment records from 1989 until 1992 with the claims file.

2.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his asthma disability, to include pre and post service treatment, and provide any necessary releases for VA to secure records for such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO/AMC should also obtain treatment records from the VA Health Care Systems and associate those records with the claims file.  

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, the RO/AMC is requested to schedule the Veteran for a VA examination to determine a current diagnosis of the Veteran's respiratory disability and to opine as to the etiology of such disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a.  Did a respiratory disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in August 1989?  

b.  If a respiratory disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.  

c.  If the answer to either question above is no, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current disability was due to an inservice injury, event or disease?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.    

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


